Citation Nr: 0814317	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  97-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to an increased evaluation for irritable bowel 
syndrome (Crohn's disease), currently evaluated as 30 percent 
disabling.

[The issues of entitlement to an increased evaluation for 
impaired sphincter control, separately rated as 30 percent 
disabling; and entitlement to special monthly compensation 
(SMC) on account of the need for aid and attendance at a 
higher level under 38 U.S.C.A. § 1114(r)(2) will be addressed 
in a separate decision with the same date and docket number].


REPRESENTATION

Appellant represented by:	Theodore R. Jarvi, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1973 to March 1984.  
She was born in 1946.

This appeal arose from a May 1997 rating action by the above 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied an evaluation in excess of 10 percent for the 
service-connected irritable bowel syndrome. 

In January 1998, the veteran testified at a personal hearing 
at the RO; in November 1998, the Hearing Officer issued a 
decision which continued the 10 percent disability evaluation 
assigned to the irritable bowel syndrome. 

In October 1999, the RO issued a rating action which 
increased the evaluation assigned to the irritable bowel 
syndrome to 30 percent.  This rating action also granted 
compensation for the residuals of a gunshot wound to the left 
sternum under the provisions of 38 U.S.C.A. § 1151 and 
service connection for PTSD; an effective date of August 7, 
1996 was assigned for both disabilities. 

In February 2000, the RO issued a rating action which awarded 
compensation for the residuals of a splenectomy and 
restrictive lung disease under the provisions of 38 U.S.C.A. 
§ 1151; again, the effective date of this grant was August 7, 
1996.  The same rating action also confirmed and continued 
the 30 percent disability evaluation assigned for the 
service-connected irritable bowel syndrome. 

The veteran and her husband testified before the undersigned 
Veterans Law Judge of the Board of Veterans' Appeals (Board) 
at a Travel Board hearing at the VARO in January 2001.

In April 2001, the Board denied entitlement to an effective 
date earlier than August 7, 1996, for the award of service 
connection for post traumatic stress disorder (PTSD); and 
granted entitlement to an effective date earlier than August 
7, 1996, for the award of compensation for the residuals of a 
gunshot wound to the left sternum, a splenectomy and 
restrictive lung disease, under the provisions of 38 U.S.C.A. 
§ 1151 (from June 3, 1992).  The Board remanded the issue of 
entitlement to an evaluation in excess of 30 percent for 
irritable bowel syndrome.

In a decision in October 2002, the Board denied entitlement 
to an evaluation in excess of 30 percent for irritable bowel 
syndrome.

The veteran and her attorney filed an appeal of that decision 
with the United States Court of Appeals for Veterans Claims 
(Court) on the increased rating issue only.  The Court 
vacated the Board decision and remanded the case for action 
in accordance with a Joint Motion.

The veteran's motion to advance the case on the docket 
pursuant to 38 C.F.R. § 20.900(c) was granted by the 
undersigned Veterans Law Judge in August 2004.

In August 2004, the Board remanded the issue of entitlement 
to an increased rating for irritable bowel syndrome.

In a rating action by the VARO in June 2006, separate service 
connection was granted for impairment of sphincter control as 
a residual of the service-connected Crohn's disease, and a 
separate 30 percent rating was assigned from August 7, 1996.  
(Basic eligibility for Dependents Educational Assistance was 
also granted from April 13, 2006).

The veteran and her spouse were present and provided 
testimony at a local hearing at the VARO in August 2006; a 
transcript is of record.

In January 2008, the veteran and her spouse were present and 
provided testimony at a Travel Board hearing before another 
Veterans Law Judge at the VARO in January 2008; a transcript 
is of record.

Service connection is now in effect for PTSD, rated as 100 
percent disabling; restrictive lung disease, rated as 100 
percent disabling; hysterectomy with right oophorectomy, 
rated as 30 percent disabling; inflammatory bowel disease 
rated as 30 percent disabling; impairment of sphincter 
control, rated as 30 percent disabling; splenectomy, rated as 
20 percent disabling; residuals of gunshot wound to the left 
of the sternum, rated at 20 percent; and Morton's neuroma of 
the left foot, rated as noncompensably disabling.  A TDIU was 
in effect from June 3, 1992 to August 6, 1996.  The veteran 
is also in receipt of SMC on account of anatomical loss of a 
creative organ (38 U.S.C.A. § 1114(k); SMC on account of 
disabilities separately rated as 100 and 60 percent disabling 
from August 7, 1996, to April 22, 2004 (38 U.S.C.A. 
§ 1114(s); and SMC on account of two disabilities 
independently rated as 100 percent disabling from April 22, 
2004 (38 U.S.C.A. § 1114(p), 38 C.F.R. §§ 3.350(f)(4)).  Aid 
and attendance (A&A) benefits were awarded from April 22, 
2004.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the issue at hand has been completed. 

2.  Persuasive and credible medical evidence demonstrates 
that the veteran's irritable bowel syndrome (Crohn's disease) 
is currently manifested by periodic exacerbations, 
alternating diarrhea and constipation, with generally 
moderately severe impairment and stable weight; there is 
modest control with diet and medications, including steroids.  

3.  The additional associated and secondary symptoms of the 
veteran's Crohn's disease which involve sphincter control are 
rated separately and are not addressed in this decision, but 
in a separate decision of the same date and docket number.



CONCLUSION OF LAW

The criteria for a disability rating of in excess of 30 
percent for service-connected irritable bowel syndrome are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.20, 4.113, 
4.114, Diagnostic Code 7323 (2001, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The rather convoluted adjudicative history of the current 
claim and its several separate facets are addressed above.  
With regard to the issue herein concerned only, numerous 
ratings actions since 1997 to date, as well as SOC and SSOCs, 
multiple Board and Hearing Officer hearings at the RO, 
remands by the Board and Court, and numerous other 
communications have fully apprised the veteran, her husband, 
and her attorney as to what is required to support her claim

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  She was advised of her 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She has submitted additional data, and has 
indicated that she has no other information or evidence to 
give VA to substantiate the claim.

The Board notes that extensive medical evaluations have been 
undertaken with regard to this issue.  The results are in the 
file.  Some examinations are more complete than others, and 
some assessments are more insightful that others; but in the 
aggregate, the evidence provides a sound basis for resolving 
this issue at present without further delay.  It is certainly 
to the appellant's benefit to do so, and does not prejudice 
her in any way given other actions that have been taken along 
the way. 

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran were 
entirely adequate to inform her, or any reasonable person for 
that matter, of what was required, and that she needed to 
provide evidence with regard to how her disabilities affect 
her in everyday, daily life; her responses confirm that she 
understood those ramifications and mandates.  There is no 
prejudicial error either alleged or shown. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims file, and that 
neither he nor her lawyer has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of the current appeal.  
Neither the veteran nor her representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and various 
alternative ratings have been identified during the course of 
the present appeal.  In the aggregate, the veteran and her 
lawyer have demonstrated actual knowledge of and have acted 
on the information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated in Vasques-Flores, supra. 

In addition, to whatever extent the decision of the Court In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the veteran was sent the information required 
by Dingess in a letter from the RO in March 2006.  Moreover, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand [in 
the issue #1 herein] would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

With further respect to Vazquez-Flores v. Peake, supra, the 
Board finds that every effort has been made to inform the 
veteran as to what is required for increased compensation for 
the herein concerned disabilities, under whatever alternate 
diagnostic codes might be available; and she has 
affirmatively indicated by her actions and words that she 
fully comprehends what is required.  

Finally, the Board would again remind all concerned that the 
action taken herein on issue #1 does not stand alone, and is 
supplemental in substance to the action which, for primarily 
procedural reasons, has been taken by the Board in a separate 
decision this same date and under the same docket number, and 
should be considered jointly. 

II.  Applicable Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2. 

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate in an 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The regulations provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
easily themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See 
38 C.F.R. § 4.113.  

Nonetheless, in this case, a separation has been made and two 
separate diagnostic codes applied.  Once undertaken, action 
which occurred subsequent to the Court decision and most 
recent Board remand, the Board is not prepared to consolidate 
these two entities into a single rating, but rather is herein 
concerned only with accurately rating the issue listed on the 
first page.

Effective from July 2, 2001, the rating criteria used to 
determine the severity of disabilities affecting the 
digestive system were revised.  However, Diagnostic Code 7323 
was unaffected by such changes.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.

The Board has considered whether any alternate diagnostic 
codes could serve as a basis for a higher rating here.  In 
this regard, DC 7319, for irritable colon syndrome, is 
relevant to the veteran's disability picture.  Severe with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress warrants a 30 rating; 
moderate with frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 rating; and mild with 
disturbances of bowel function with occasional episodes of 
abdominal distress warrants a noncompensable rating.  Both 
before and as of the schedular revisions effective July 2, 
2001, DC 7319 affords a maximum rating of 30 percent.  As 
such, that code section cannot serve as a basis for an 
increased rating in the present case.

Under 38 C.F.R. § 4.114, Diagnostic Code 7323, for ulcerative 
colitis, a 10 percent disability rating is awarded for 
moderate impairment, with infrequent exacerbations.  A 30 
percent disability rating contemplates moderately severe 
impairment, with frequent exacerbations.  A 60 percent 
disability rating contemplates severe impairment, with 
numerous attacks yearly and with malnutrition, with health 
only fair during remissions.  Finally, a 100 percent rating 
is warranted for pronounced impairment, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess. 

An additional alternative diagnostic code which could be 
relevant to the veteran's disability is DC 7332, for 
evaluation of the rectum and anus, or impairment of sphincter 
control.  It provides that a 30 percent rating is appropriate 
if the impairment is manifested by occasional involuntary 
bowel movements that necessitate the wearing of a pad.  A 60 
percent rating is appropriate if the impairment is manifested 
by extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent rating is appropriate if there is a 
complete loss of sphincter control.  Again, it must be noted 
that this particular aspect of the veteran's claim is 
addressed in a separate decision.

III.  Factual Background and Analysis

Service medical records include a May 1973 enlistment 
examination report which noted the veteran's weight was 102 
pounds (lbs.).  She was treated for gastrointestinal problems 
in 1975 and 1976 with an initial diagnosis of sprue, but a 
diagnosis of Crohn's disease was subsequently provided.  At 
her March 1984 separation examination the veteran reported a 
history of recurrent diarrhea with weight loss.  Her weight 
at separation was 100 lbs.

On her VA examination in July 1984 the veteran reported a 
history of Crohn's disease since 1975, and she indicated that 
the disorder had been quiescent for several months followed 
by spontaneous attacks of nausea, emesis, diarrhea, occasion 
melena, and weight loss.  She reported the attacks lasted for 
varying lengths of time but were promptly relieved by 
Prednisone.   Her most recent attack had been in May 1984 and 
required hospital treatment.  The examiner noted slight 
tenderness at a point between the right upper and lower 
abdominal quadrants.  The diagnoses included Crohn's disease.  
Her weight was 104 lbs. 

VA hospital records show the veteran underwent a period of 
observation and evaluation in October 1984 for possible 
Crohn's disease.  It was noted she complained that she never 
felt well and did not have any energy.  She reported her 
weight fluctuated and that during acute episodes she was 
awaken in the middle of the night with nausea, vomiting, and 
cramping.  The discharge summary noted a diagnosis of 
recurrent documented diarrhea, present for 9 years, which was 
periodically disabling and moderately severe.  It was noted 
that colonoscopy was only possible to 60 centimeters (cm) but 
that the distal colon revealed a great deal of spasm with 
mild edema of the mucosa.  Gastrointestinal and small bowel 
series studies with special reference to the terminal colon 
were within normal limits.

On her VA examination in July 1988, the veteran reported she 
continued to experience some nausea and unstable bowel 
function.  She stated that the side effects of Prednisone 
seemed to be lessening but that she experienced bloating, a 
lack of energy, tiredness, and difficulty staying asleep.  
The examiner noted the veteran had recently been hospitalized 
and treated by the gastroenterology service.  A VA hospital 
discharge summary shows she was hospitalized for 
approximately 2 weeks in June 1988, and provided a diagnosis 
of possible Crohn's disease versus history of depression with 
possible histrionic personality disorder.  The July 1988 
examiner's diagnosis was Crohn's disease.  The veteran's 
weight was 134 lbs.

Private hospital records dated in July 1994 show the veteran 
was treated for nausea, vomiting, and diarrhea secondary to a 
Crohn's disease flare-up. She complained of some abdominal 
cramping, which was typical of her Crohn's disease flares, 
and that she frequently had nausea and vomiting after eating 
which resolved without treatment.

VA examination in November 1996 recorded that the veteran had 
Crohn's disease which had intermittently caused recurrent 
diarrhea, abdominal cramping on 2 occasions, and intestinal 
obstructions that did not require hospitalization.  Her 
symptoms were usually controlled with Azulfidine but that 
with severe symptoms she used Prednisone.  The examiner noted 
the veteran reported she had been given Prozac because of 
fatigue caused by her Crohn's disease and that she believed 
toxic doses of that medication led to her attempted suicide 
in 1990 when she shot herself in the chest.  On examination, 
the veteran was noted to be well developed, well nourished, 
and in no acute distress.  There was tenderness to light 
palpation of the right lower quadrant of the abdomen.  There 
was no evidence of masses, guarding, or ascites.  The 
diagnoses included Crohn's disease controlled with 
medication.  A colon barium enema study revealed chronic 
inflammatory disease in the colon which, by history, was 
Crohn's disease of the colon.

In her June 1997 substantive appeal the veteran stated her 
Crohn's disease was not well controlled by medication.  She 
stated she experienced frequent exacerbations which often 
resulted in hospitalization and that she rarely had normal 
bowel function.  She reported she experienced fluctuating 
bowel symptoms including short periods of constipation and 
long bouts of diarrhea.  She stated she had been unable to 
obtain employment because of the frequent and recurring 
nature of her Crohn's disease.

At her VA examination in October 1997 the veteran reported 
that currently her appetite varied from good to poor and that 
she had intermittent episodes of nausea and vomiting 
recurring every 2 to 3 months which lasted up to several 
days.  Her current weight was 112 lbs. and her maximum weight 
over the previous 12 months had been 121 lbs.  It was noted 
she used Lomotil for diarrhea control and took intermittent 
courses of Prednisone for her Crohn's disease.

The examiner noted the veteran had some right lower quadrant 
tenderness and mild guarding.  She had intermittent episodes 
of abdominal pain and cramping accompanied by bouts of 
diarrhea which might alternate with longer periods of 
constipation.  The diagnoses included history and physical 
findings and laboratory and x- ray studies consistent with 
chronic inflammatory bowel disease, most likely segmental 
Crohn's colitis involving the transverse and descending 
colon.

In December 1997, the veteran submitted documents in support 
of her claim including a statement describing her Crohn's 
disease symptoms as alternating constipation, sometimes 
lasting up to one week, and violent attacks of diarrhea 
accompanied by horrible cramping and nausea.  She stated that 
her medical records documented the fact that she had learned, 
to a small degree, to control her attacks through diet and 
self-medication but that the attacks remained unpredictable 
and tortuous.  

At her personal hearing in January 1998 the veteran testified 
that her Crohn's disease made it virtually impossible for her 
to make any plans from day to day.  She stated she had 
experienced 2 attacks of diarrhea since arriving for the 
hearing that day and noted the episodes were caused by stress 
in many instances.  She reported she had experienced periods 
of remission of up to 3 months but that within the last year 
the disorder had increased in severity.  She stated she had 
experienced more frequent constipation, which led to cramping 
and diarrhea, and she described her attacks as occurring as 
often as every day but at other times only one or 2 attacks 
in a month or 2 months.  She described the severity of her 
cramping pain as 9 or 10 out of a possible 10 point scale and 
reported she had to watch her diet because certain foods 
caused almost instant diarrhea.  She stated she had gained 
and lost weight over the previous year.

VA examination in February 1999 noted that the veteran's 
chief gastrointestinal complaints had remained essentially 
the same with chronic poor appetite, occasional intermittent 
episodes of dysphasia to solid foods, and acute exacerbations 
of diarrhea approximately 5 to 6 days each month with severe 
nausea, some vomiting, and diarrheal cramping.  It was noted 
that she would pass up to 20 watery stools each day with 
frequent incontinence which required the use of pads to 
protect her clothing.  She stated she had rarely seen any 
blood in her diarrhea in the past few years and that she took 
Lomotil and recurrent tapering doses of Prednisone to control 
the symptoms.

The examiner noted the veteran had moderately severe right-
side tenderness.  It was the examiner's opinion that the 
veteran probably had one form of inflammatory bowel disease 
but that it could not be definitely determined whether this 
was Crohn's disease, granulous inflammatory bowel disease, or 
ulcerative colitis.  The examiner noted her history was quite 
consistent with a chronic inflammatory bowel disease 
syndrome, for which she had been treated over the years with 
steroids and/or diarrheal agents.  It was also noted that her 
current nutritional status was acceptable and that her 
present primary disability was due to frequent episodes of 
diarrhea with severe cramping and frequent episodes of fecal 
incontinence.

A VA general medical examination in December 1999 noted the 
Crohn's disease symptoms were much the same but that she had 
experienced a flare-up plus a probable clostridium difficile 
infection in November 1999.  It was noted she was still 
experiencing multiple stools per day and had gained weight to 
100 lbs. from 91 lbs. at hospital discharge.  Her normal 
weight fluctuated from 90 to 105 lbs.

At her Travel Board hearing before the undersigned in January 
2001, the veteran testified that a statement she was 
submitting included her current disability manifestations.  
In this statement the veteran described events before and 
after her self-inflicted gunshot wound and reported that she 
kept a "potty-chair" next to her bed because of explosive 
episodes of uncontrollable diarrhea.  She also stated that 
during these episodes she wore adult diapers.  She claimed 
she was unable to provide much help around the house because 
of her present disabilities and that she was dependent upon 
her husband most of the time.

An April 2001 VA aid and attendance examination included a 
diagnosis of Crohn's disease.  In a July 2001 examination 
report addendum the examiner stated that she experienced a 
severe flare-up of her Crohn's disease.

Upon a VA examination in June 2002, it was noted that the 
veteran had been treated intermittently with Prednisone and 
that the last course was approximately 6 or 8 months prior to 
the examination.  She used Lomotil for intermittent periods 
of diarrhea and Pro-Banthine for episodes of cramping 
abdominal pain.  Her appetite was poor and her diet was 
restricted to any raw fruits or vegetables with only limited 
amounts of dairy products.  Her current weight was 110 lbs., 
and this was her maximum weight over the past year.  It was 
noted that approximately one year earlier her weight had been 
100 lbs., but that it was not uncommon for her to have short 
periods of profound weight loss during flare-ups of her bowel 
disease.

The veteran reported her bowels were presently inactive with 
only 2 formed, very hard stools per week and that at times 
she used mineral oil or laxatives to effect a bowel movement.  
She complained of intermittent, moderate to severe colicky 
pains to the mid-abdomen approximately 3 to 4 times per week, 
which occasionally became severe and prolonged.  She stated 
that during these episodes her bowel habits would change from 
constipation to severe watery diarrhea with a dozen or more 
stools per day.

The examiner noted that the veteran's abdomen was soft and 
nontender except for some mild left-sided tenderness with 
deep palpation.  A recent work up included negative ovum 
parasite, white blood count, and pathogen culture studies and 
routine laboratory testing within normal limits.  The 
examiner's impression, based upon a review of the claims file 
and the present examination, was that the veteran had chronic 
inflammatory bowel disease, most likely Crohn's disease of 
the left colon, dating from approximately 1975.  The current 
symptom manifestations were described as primarily 
constipation interrupted by periodic bouts of cramping 
abdominal pain associated with profuse watery diarrhea.  It 
was noted that in between severe episodes she required 
intermittent antispasmodic and antidiarrheal agents and diet 
restrictions.  The examiner stated that her current weight 
and nutritional status was adequate and stable.

Ongoing clinical evaluations of record show that the veteran 
takes pain medications while waiting for a lung transplant.  
Her overall health has been described as fragile.  It is 
noted that she has myriad disabilities, most of which are 
service-connected.

Upon a VA assessment in May 2006, the veteran said that use 
of stool softeners and mineral oil daily had improved her 
symptoms.  She was having less constipation and mostly normal 
bowel movements.  On occasion, she had flare-ups.

The veteran and her spouse have repeatedly provided testimony 
with regard to her current symptoms.

In assessing the singular aspects of the veteran's service-
connected irritable bowel syndrome (as opposed to the facet 
of that disability manifested in actual sphincter control), 
the Board finds that DC 7323 is the most appropriate.  (A 
separate Board decision is being issued on the other claims 
in appellate status, entitlement to a rating in excess of 30 
percent for impaired sphincter control and entitlement to a 
higher rate of special monthly compensation (SMC), grants an 
increased rating for impaired sphincter control to 60 
percent, along with entitlement to SMC based upon the need 
for aid and attendance at a higher level under 38 U.S.C.A. 
§ 1114(r)(2).  This latter decision d is from the Veterans 
Law Judge who presided over a Board hearing on these latter 
two claims.) 

The evidence in this case shows that the veteran's Crohn's 
disease has been primarily and consistently manifested by 
intermittent, recurrent diarrhea, abdominal cramping, and 
intestinal obstructions that did not require hospitalization.  
Her symptoms are usually controlled with medication, albeit 
of varying degrees and dosages.  She had learned to control 
her attacks to some extent through diet and self-medication 
although she has understandably described the attacks as 
unpredictable and tortuous.  

After using Prednisone, her weight has become stable, 
although only 100 to 110 pounds at most, but she has not been 
heavier and occasionally less heavy than that for years.  She 
has intermittent colicky pains in the mid-abdomen 
approximately 3 to 4 per week, which occasionally became 
severe and prolonged.  She has said that during these 
episodes her bowel habits have in the past changed from 
constipation to severe watery diarrhea with a dozen or more 
stools per day.  Between episodes she has required 
intermittent antispasmodic and antidiarrheal agents and diet 
restrictions.  

The Board notes that the Rating Schedule provides a maximum 
30 percent rating for a severe disability with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7319.  Although the veteran's disability is 
shown to be severe with alternating constipation and 
diarrhea, a higher schedular rating is not possible under 
this diagnostic code.

Alternatively, however, the Rating Schedule provides higher 
ratings for severe ulcerative colitis with numerous attacks 
per year, malnutrition, and with health being only fair 
during remissions, or where the disorder is pronounced with 
marked malnutrition, anemia, and general debility, or with 
serious complications such as liver abscesses.  See 38 C.F.R. 
§ 4.114, DC 7323.  While the veteran's present disability may 
be described as severe with numerous attacks per year, recent 
medical evidence shows her nutritional status was adequate 
and there is no objective medical evidence of malnutrition, 
anemia, general debility, liver abscesses, or only fair 
health due to this disorder during periods of remission.  Her 
weight historically has fluctuated during symptom flare-ups 
but she responds well to Prednisone treatment.  Absent more 
than moderately severe involvement, a rating higher than 30 
percent is not warranted under DC 7323.  

Parenthetically, although it should be noted that under 
pertinent regulations cited above, the 30 percent assigned 
herein for irritable bowel syndrome could be added and 
combined with the associated facets of sphincter control, 
this would not provide the veteran with any more (but in fact 
less) overall compensation for the aggregate disability than 
she will receive based on the totality of the actions taken 
by the Board in the two decisions reached today.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, there is no evidence that the service-
connected irritable bowel syndrome disability alone is 
manifested by marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The 
disability picture is not unusual or exceptional; the 
veteran's symptoms are consistent with the criteria in the 
Rating Schedule for this particular disability.  As noted 
above, among the veteran's other service connected 
disabilities is impaired sphincter control, rated 60 percent 
pursuant to the other Board decision adjudicating the current 
claims in appellant status.  Thus, the ratings for the 
veteran's irritable bowel syndrome (or Crohn's disease) and 
its complications take into account significant industrial 
impairment.  Therefore, a referral for consideration of an 
extraschedular rating is not warranted.  See 38 C.F.R. § 
3.321(b)(1).  See Shipwash v. Brown, 8 Vet. App. 218 (1995).  
The Board parenthetically notes that the veteran has been in 
receipt of a 100 percent combined service-connected rating 
since August 1996.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not for application in 
the instant case.   


ORDER

An increased evaluation for irritable bowel syndrome (Crohn's 
disease), currently evaluated as 30 percent disabling, is 
denied.



	                                   
________________________________
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


